Citation Nr: 0415211	
Decision Date: 06/15/04    Archive Date: 06/23/04	

DOCKET NO.  03-24 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the calculated amount of 
$1,536.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1974 to December 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises in St. Petersburg, 
Florida, that denied the veteran's request for waiver of 
recovery of an overpayment in the calculated amount of $1,536 
on the basis that recovery would not be against equity and 
good conscience.  


FINDING OF FACT

There was substantial fault on the part of the veteran and 
some fault on the part of VA in creating the overpayment, the 
veteran did not change his position to his detriment in 
reliance on the additional compensation, failure to make 
restitution would result in an unfair gain to the veteran, 
and recovery of the overpayment would not result in undue 
hardship or defeat the purpose of the benefit.


CONCLUSION OF LAW

Recovery of the overpayment of compensation benefits in the 
calculated amount of $1,536 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963, 1.965 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 is not applicable 
to this appeal.  Barger v. Principi, 16 Vet. App. 132 (2002). 

The veteran has been provided with a statement of the case 
advising him of the criteria upon which waiver of recovery of 
an overpayment is based, the evidence considered, and the 
reasons for the decision reached.  The veteran was also 
provided with a paid and due audit in January 2002.  He has 
not requested a personal hearing.  

The veteran is in receipt of disability compensation at the 
100 percent rate, and special monthly compensation as well.  

The record reflects that the veteran was notified, by 
official letter, in August 1982, that his disability 
compensation had been reduced effective June 29, 1982, 
because, from that date, his stepchildren were no longer 
members of his household.

In June 1991 the veteran reported his dependents, indicating 
that he had a spouse, two stepchildren, and a son.  The 
veteran reported that he was divorced in October 1993.  By 
official letter, dated in November 1993, he was informed that 
his award had been amended on the basis that his marital and 
dependency status had changed.  He was informed that he was 
now in receipt of additional benefits for his child.

In November 1998 the veteran informed VA that he had 
remarried.  He indicated that he had one natural child and 
one stepchild.  By official letter, dated in November 1989, 
the veteran was informed that his disability compensation 
award had been amended to include additional benefits for his 
spouse and children.  The letter informed him that he must 
immediately notify VA if there was any change in the number 
or status of his dependents.  Failure to tell VA immediately 
of a dependency change would result in an overpayment which 
must be repaid.  

In June 1999 the veteran informed VA that he had been granted 
a divorce that month.  A July 1999 letter informed the 
veteran that his disability compensation award had been 
amended.  It informed the veteran that additional benefits 
were included for his children.  He was advised that he must 
immediately notify VA if there was any change in the number 
or status of his dependents.  

In April 2001 he reported that he had married.  He reported 
his natural child.  

In April 2001 action was taken to retroactively reduce his 
award because his stepson had not been previously removed at 
the time of his June 1999 divorce.

Where fraud, misrepresentation, or bad faith on the part of 
the veteran is shown, denial of waiver of recovery of an 
overpayment may be made without regard to factors considered 
in applying the equity and good conscience standard.  The 
record indicates that the veteran reported, in June 1999, 
that he was recently divorced.  While he did not report then, 
or after he had received the July 1999 letter informing him 
of his amended award, that the stepson should no longer be 
considered in his award, the evidence does not indicate that 
the veteran made any affirmative act to attempt to obtain 
continued payment for the stepson.  In order for the veteran 
to be guilty of fraud, misrepresentation, or bad faith, the 
evidence must reflect a certain intent on his part to 
accomplish the objective of continued receipt of additional 
compensation by intentionally providing inaccurate or false 
information to the VA.  At the time he reported that he was 
divorced, he did not make any affirmative effort to conceal 
that the stepchild was no long residing with him.  Therefore, 
the veteran has not made a misrepresentation, committed 
fraud, or had bad faith.  38 U.S.C.A. § 5302.

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to various 
elements that are not intended to be all-inclusive.  These 
elements are the fault of the debtor where such actions 
contribute to creation of the debt, balancing of fault or VA 
fault is also involved, whether collection of the debt would 
cause the debtor undue financial hardship by depriving him of 
basic necessities, whether collection would defeat the 
purpose of the VA benefit, whether failure to make 
restitution would result in unjust enrichment, and whether 
reliance on VA benefits resulted in relinquishment of a 
valuable right (i.e., changing position to one's detriment).  
38 C.F.R. § 1.965(a).

The evidence reflects that the veteran, during the course of 
his receipt of VA compensation benefits, has had experience 
on two prior occasions with the discontinuance of the receipt 
of additional disability compensation at the time he no 
longer had stepchildren residing with him.  The record also 
reflects that he had been clearly advised that if there was 
any change in his dependency status he should immediately 
notify VA.  The Board concludes that there is overwhelming 
evidence that the veteran was clearly aware that he received 
additional disability compensation for the stepchild reported 
in November 1998, and that he was clearly aware that when 
this stepchild no longer resided in his home he could not 
receive additional compensation.  Further, the record is 
clear that the veteran did not report that the stepchild did 
not continue to reside in his home, even after the July 1999 
notification to the veteran that informed him that he was 
being paid additional benefits for his children.  At that 
time the veteran knew that he should only be paid additional 
benefits for a child.  Therefore, the Board concludes that 
there was substantial fault on the part of the veteran in 
failing to clearly inform VA that the stepchild no longer 
resided in his home.  

However, there was some fault on the part of VA because the 
stepchild was first reported at the time the veteran married 
in November 1998.  At that time the veteran reported that the 
stepchild was in the custody of his new wife.  Therefore, the 
VA was on some notice at the time the veteran reported that 
he was divorced from that woman that he could no longer have 
a stepchild.  Accordingly, the Board concludes that there was 
some fault on the part of VA in not making further inquiry 
with respect to whether or not a stepchild should be 
continued on the award after the veteran reported that he was 
divorced from the woman he previously reported had custody of 
that stepchild when he was married to her.  Therefore, the 
Board concludes that there was substantial fault on the part 
of the veteran because it is his primary obligation to inform 
VA regarding dependency status and some fault on the part of 
VA because there was some intrinsic notice in the reporting 
of the divorce in creating the overpayment.  

A financial status report, received in October 2001, reflects 
that the veteran had monthly income of $3,731 and a balance, 
after expenses, of $373.22.  While the veteran is totally 
disabled, the Board concludes that making reasonable payments 
would not cause the veteran undue hardship by depriving of 
basic necessities, because he continues to have a positive 
monthly balance, and will be able to continue to pay for his 
basic necessities while repaying the debt to VA.

Collection of the debt will not defeat the purpose of the VA 
benefit.  In this case, the VA benefit is to compensate a 
veteran who is totally disabled.  Reasonable monthly payments 
will not defeat the compensation of a totally disabled 
veteran.  Failure to make restitution would result in unjust 
enrichment because the veteran was not entitled to receipt of 
additional compensation for a stepson who was not in his 
household at the time he was in receipt of that additional 
compensation.  There is no indication that the veteran relied 
to his detriment on these additional VA benefits, or that he 
in any way relinquished a valuable right in reliance on these 
additional benefits.  

On the basis of the above analysis, a preponderance of the 
evidence supports a finding that the majority of the fault in 
the creation of the overpayment was the veteran's, and a 
preponderance of the evidence, with respect to the other 
elements for consideration, is against a finding that waiver 
of recovery of the overpayment would result in undue 
hardship.  Therefore, waiver may not be granted.  


ORDER

Waiver of recovery of the overpayment of disability 
compensation benefits, in the calculated amount of $1,536, is 
denied.




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



